Citation Nr: 0842854	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

3.  Entitlement to service connection for a neurological 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1977 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran testified before the undersigned via 
videoconference in October 2008.  A transcript of the hearing 
is of record.  

The issues of tinnitus and an acquired psychiatric disorder, 
to include schizophrenia, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

1.  On October 22, 2008, prior to the promulgation of a 
decision in the appeal, the Board received testimony from the 
veteran wherein he explained that he was not seeking service 
connection for a neurological disorder but rather an acquired 
psychiatric disorder, which incorporated chronic symptoms of 
nervousness. 

2.  The testimony of October 22, 2008, constitutes a request 
for withdrawal of the claim for service connection for a 
neurological disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
service connection for a neurological disability by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  During his October 22, 2008, 
personal hearing, the veteran indicated that he was not 
seeking service connection for a separate organic 
neurological disability; rather, he was seeking service 
connection for an acquired psychiatric disorder, which he 
characterized as a problem with his nerves or a nervous 
disorder.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
service connection for a neurological disorder and it is 
dismissed.  In so doing, he Board has re-characterized the 
appellant's claim of service connection for schizophrenia to 
be a claim of service connection for an acquired psychiatric 
disorder, to include schizophrenia, which better describes 
the appellant's complaints of psychiatric and 
nerves/nervousness problems.


ORDER

The appeal of the issue of service connection for a 
neurological disability is dismissed.



REMAND

The veteran contends that he has tinnitus as a result of 
exposure to loud noise while in service.  He also contends 
that he has an acquired psychiatric disorder, to include 
schizophrenia, related to his service.  

The veteran's service medical records indicate that he 
complained of "nerves" in July 1977 due to family problems.  
A medical history from the veteran dated in June 1979 shows 
that the veteran reported that he was in good health, but he 
also reported being nervous, having weight loss, depression, 
and insomnia.  His discharge examination also dated in June 
1979 noted nervousness and tension headaches.  

Private medical and Social Security Administration (SSA) 
records show that the veteran has been diagnosed with 
schizophrenia as least as early as 1989.  A SSA medical 
record dated in September 1985 shows that the veteran was 
diagnosed with atypical psychosis, in remission; and 
personality disorder.  Those records also document that the 
veteran complained of having "emotional problems" since 
1981.  

A private medical record dated in October 2002 reveals that 
the veteran reported having a diagnosis of tinnitus.  

At the veteran's hearing in October 2008, he testified that 
his tinnitus began during service as a result of acoustic 
trauma while he was a Lance missile crewman.  He testified 
that he sought treatment while in service for his tinnitus.  
He indicated that his tinnitus had remained chronic since 
that time.  

With regard to his schizophrenia, the veteran testified that 
it started around November or December 1978.  He testified 
that he was diagnosed by a private physician while he was 
stationed in Germany.  The veteran also testified that after 
service, he returned to Germany and was treated for 
schizophrenia in February 1980.  He said he had additional 
treatment for schizophrenia by a private physician in 
California from 1984-1986.  He also indicated that he had 
additional medical records from when he was treated in 
California, and evidence showing his return to Germany after 
service (reportedly in German), that he wanted to submit.  
The Board notes that no additional evidence has been 
received.  

The veteran is competent to testify regarding the presence of 
tinnitus ("ringing in his ears") and nervousness, his 
treatment for schizophrenia, and the duration of his 
symptomatology.  Competent testimony is limited to that which 
the witness has actually observed, and is within the realm of 
his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The veteran is not competent to provide an opinion regarding 
the etiology of his disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, in determining whether there 
is a nexus to service the Board must rely upon the 
conclusions of trained medical personnel.  Id.  See also 
Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, while 
the Board acknowledges the veteran's own statements that his 
disabilities are linked to his active service, such evidence 
is insufficient to grant service connection.

However, given the veteran's competent testimony regarding a 
continuity of symptomatology (ringing in the ears) since 
service; the complaints of "nerves" and nervousness while 
in service; and the diagnoses of atypical psychoses, 
personality disorder, and schizophrenia, the Board finds that 
additional medical evidence is needed to determine whether 
the veteran's current tinnitus and any acquired psychiatric 
disorders, to include schizophrenia, are related to active 
duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2008). See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  
Specifically, a remand is necessary to obtain VA audiological 
and psychiatric examinations and opinions. 

Since the case is being remanded, the records identified by 
the veteran at his October 2008 hearing should be obtained 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may treated him for 
tinnitus, schizophrenia, or any other 
psychiatric disability since service 
discharge.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  The records 
sought should include any medical records 
identified by the veteran at his October 
2008 hearing.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of this 
and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

Any records obtained by the RO that are 
not in English should be translated, and 
a copy of the translation associated with 
the claims file.


2.  The RO should thereafter schedule 
the veteran for a VA audiological 
examination to determine whether a 
current diagnosis of tinnitus is 
warranted, and if so, to provide an 
opinion as to the etiology of the 
veteran's tinnitus.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  The RO should ensure that 
the examination report complies with 
this remand and answers the questions 
presented in the RO's examination 
request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The examiner is asked to express an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent) that the veteran's 
tinnitus had its onset in service or is 
otherwise related to service, to 
include in service noise exposure. 

3.  The veteran should be scheduled for 
a VA psychological examination to 
determine what current mental 
disorder(s) he has, and for any 
disorders identified, an opinion as to 
the etiology of the disorder(s) should 
be provided.  The veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  The RO should ensure that 
the examination report complies with 
this remand and answers the questions 
presented in the RO's examination 
request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

For each psychiatric disability 
diagnosed, the examiner is asked to 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent) that said 
disorder had its onset in service, was 
aggravated by active service, or is 
otherwise related to service.  In 
providing this opinion, the examiner 
should consider and address the service 
treatment records documenting 
complaints of "nerves" and 
nervousness.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


